DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gayle Bush on 02/03/2022.
	The application has been amended as follows:

15. (Currently amended) The system according to claim 10, wherein the at least one seal comprises a fastener drive feature on an exterior surface to actuate the mating fastener.


Allowable Subject Matter
Claims 1-7, 9-13 and 15-20 are allowed, and claims 8 and 14 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for A system for reversibly-coupling an electrical unit to a structure, does not disclose, teach or suggest, following subject matter in claims:  

an external environment of the fastener, and further wherein the structure includes a mating fastener and the fastener is configured to be reversibly- coupled to the mating fastener such that, when coupled, the electrical unit is rigidly coupled to the structure and fluid is able to flow between the electric unit and the structure via the mating fastener and the fastener, and further wherein the mating fastener includes a projection defining a cavity and having a mating external environment, an inlet disposed within the projection for providing fluid communication between the cavity and the mating external environment, and at least one seal at a proximal end of the mating fastener wherein the at least one seal prevents axial fluid flow through the proximal end of the mating fastener.

Prior arts, Babish, Legris, Lunsman and Cruse disclose related structural elements for a system for reversibly-coupling an electrical unit to a structure, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835